Citation Nr: 1442674	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  08-10 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date prior to March 20, 2008 for the assignment of a 50 percent evaluation for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral flat feet.

3.  Entitlement to service connection for carpal tunnel syndrome of the left hand, to include as secondary to right wrist tenosynovitis.

4.  Entitlement an evaluation in excess of 20 percent for residuals of dislocations of the right (major) finger, status post fusion of the proximal interphalangeal (PIP) joint, with swan neck deformity of the right small finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.C.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from May 1980 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) from June 2007, December 2009, and June 2012 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and M.C. testified before the undersigned Acting Veterans Law Judge at a videoconference hearing in May 2012.  A transcript is of record.

The issues of entitlement and increased evaluation for right (major) finger, status post fusion of the PIP joint, with swan neck deformity of the right small finger, and to service connection for carpal tunnel syndrome of the left hand are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There was no claim, formal or informal, for service connection for PTSD filed before July 20, 2005.

2.  In June 2007, the RO granted service connection for PTSD and assigned a 30 percent evaluation effective July 20, 2005.

3.  In October 2008, the RO granted an increased evaluation of 50 percent for PTSD as of March 20, 2008.

4.  The criteria for a 50 percent rating for PTSD were factually ascertainable on July 20, 2005.

5.  In May 2014, prior to the promulgation of a decision in the current appeal, the Veteran requested that his claim for service connection for bilateral flat feet be withdrawn from appellate review.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of July 20, 2005, for the award of a 50 percent disability rating for PTSD have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

2.  The criteria for the withdrawal of the Substantive Appeal with respect to service connection for bilateral flat feet have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the present decision, the Board grants an effective date of July 20, 2005 for the assignment of a 50 percent evaluation for PTSD.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  


I.  Earlier Effective Date for the Assignment of a 50 Percent Evaluation for PTSD

The effective date for the grant of service connection based on an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b).

The Veteran first filed a claim for service connection for PTSD on July 20, 2005.  In June 2007, the RO granted service connection for PTSD and assigned a 30 percent evaluation effective July 20, 2005.  In October 2008, the RO granted an increased evaluation of 50 percent for PTSD as of March 20, 2008.  In a November 2008 statement, the Veteran wrote he believes that the increased evaluation for PTSD should have been assigned as of July 20, 2005.

July 2005 VA treatment records indicate that the Veteran was having flashbacks related to his military service.  He avoided the news because it brought back traumatic memories of military service.  The Veteran also reported depressive symptoms.  He was assigned a global assessment of functioning (GAF) score of 45.  July 2006 to September 2006 VA treatment notes indicate that the Veteran had some improvement with treatment. 

The Veteran had a VA examination in May 2007 at which he reported being despondent and depressed the past couple of years.  He was increasingly withdrawn from his family, friends and coworkers.  The Veteran no longer enjoyed socializing or participating in activities that he used to enjoy, such as fishing and sports.  His relationship with his girlfriend had also suffered.  He had a lack of motivation and flashbacks and nightmares but denied panic attacks.  While he had not been violent, he had fits of rage, including one in which he broke a cell phone.  He had insomnia, and when he was up he would check the perimeter of the property.  The Veteran had also been told that he tossed and turned in his sleep in response to bad dreams.  

On examination the Veteran's mood was depressed and somewhat anxious.  Affect was flat and he presented as despondent and apathetic.  He had mild concentration problems.  The Veteran had periodic suicidal thoughts but denied active suicidal or homicidal ideation.  The examiner felt that the Veteran presented with moderate to serious symptoms and that his depression was superimposed on the PTSD.  The examiner also noted that the Veteran was quite symptomatic with multiple pharmacological agents and that it was highly likely that he would have an exacerbation of symptoms without the medication.

During VA treatment in February 2008, the Veteran reported increased anxiety after watching an airplane crash on the news.  He reported baseline depressive symptoms of crying spells, chronic insomnia, anhedonia, decreased energy, and problems with concentration.  The treating provider felt that insight and judgment were fair, and affect was restricted.  

The Veteran's finance testified at the May 2014 hearing that the Veteran had nightmares during which he would sweat and that he became startled by loud noises.  The Veteran testified that during the period from 2005 to 2008 he had panic attacks once or twice a week, short-term memory loss, such as forgetting why he had gone to the store, and impaired judgment and abstract thinking.  He also had problems with authority, which affected his performance at work.  Nightmares occurred once or twice a week, and he got severely startled around four times a week.  The Veteran said that he had some conflicts with coworkers, and he would withdraw from his family.  His fiancé said that he would isolate himself from family.

Following a careful review of the record, the Board finds that an effective date of July 20, 2005 for the assignment of a 50 evaluation for PTSD is warranted. The evidence shows that the Veteran had occupational and social impairment with reduced reliability and productivity, as is required for a 50 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 9411.  Symptoms associated with a 50 percent evaluation included flattened affect, impaired short-term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  While the Veteran testified at the May 2014 hearing to having at least weekly panic attacks, he denied panic attacks at the May 2007 VA examination.  Still, the record shows that from 2005 to 2005 he had flashbacks and nightmares and that there were exacerbations of symptoms.  Furthermore, the May 2007 VA examiner felt that the symptoms were moderate to serious.  Therefore, the Board finds that July 20, 2005, the date of claim, is the proper effective date for the assignment of the 50 percent disability rating for the Veteran's PTSD.  

II. Service Connection for Bilateral Flat Feet

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a statement received in May 2014, the Veteran expressed his intent to withdraw the claim of service connection for bilateral flat feet.  Thus, there are no allegations of error of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.


ORDER

An effective date of July 20, 2005, for the award of a 50 percent evaluation for PTSD is granted, subject to the law and regulations, governing the award of monetary benefits.

The claim of entitlement to service connection for the bilateral flat feet is dismissed.


REMAND

The Veteran seeks service connection for carpal tunnel syndrome of the left hand.  At a September 2011 VA examination, an examiner opined that it could not be stated without resorting to speculation that the right tenosynovitis secondarily produced or was the proximate cause of the left carpal tunnel syndrome.  As the VA examiner did not specifically opine as to whether the left carpal tunnel syndrome was aggravated by the service-connected right tenosynovitis, the opinion is inadequate.  

The Veteran also seeks a higher rating for his service-connected right (major) finger, status post fusion of the PIP joint, with swan neck deformity of the right small finger.  The record shows that he receives regular VA treatment; however, since September 2010, records of his VA treatment have not been physically or electronically associated with the claims folder.  At the May 2014 hearing, the Veteran was indicated that he was treated at the Wade Park VA facility.  The Veteran's last VA examination for his right hand was in October 2009, which is 5 years ago.  

The claim must be remanded to associate any outstanding VA treatment records and to afford the Veteran a VA examination to assess the current severity of his right (major) finger, status post fusion of the PIP joint, with swan neck deformity of the right small finger.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from September 2010 to the present, including from Wade Park and the Cleveland, Ohio, VA medical centers.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature, onset and likely etiology of his left carpal tunnel syndrome.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

a) The examiner is to state whether it is at least as likely as not that the Veteran's left carpal tunnel syndrome had onset in service or is otherwise related to service.  

b) The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's left carpal tunnel syndrome was either caused by or aggravated by his service-connected right wrist tenosynovitis.  

Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

Assuming aggravation is found, the examiner is asked to state the baseline level of severity of the left carpal tunnel syndrome before the onset of aggravation, to discuss the earliest medical evidence establishing the current level of severity, and to discuss what level of increase in severity from the baseline level was due to the natural progress of left carpal tunnel syndrome and what level of increase was due to aggravation from right wrist tenosynovitis.

In formulating the opinions, the VA examiner is also asked to consider the June 14 private opinion from Dr. Nice.  

The examiner must provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for an appropriate VA examination for his right (major) finger, status post fusion of the PIP joint, with swan neck deformity of the right small finger.  The claims folder should be made available to and reviewed by the examiner and all necessary tests should be performed.  The examiner must identify all manifestations of the Veteran's right (major) finger, status post fusion of the PIP joint, with swan neck deformity of the right small finger, and indicate the impact it has on his ability to secure or follow a substantially gainful occupation.  

4.  Then readjudicate the appeal.  If any of the benefits sought on appeal are not granted in full, issue the appellant and his representative a supplemental statement of the case and provide them an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


